Exhibit 10.6

MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

(Hennepin County, Minnesota)

MADE BY

WELLS VAF – 6000 NATHAN LANE, LLC,

a Delaware limited liability company

as “Mortgagor”

to

NXT CAPITAL, LLC,

a Delaware limited liability company

as “Lender”

This instrument was prepared with the assistance of an attorney licensed in
Minnesota, and

after recording should be returned to:

Sarah J. Risken, Esq.

Goldberg Kohn Ltd.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

(312) 201-4000

 

 

THIS MORTGAGE SECURES THE FOLLOWING: (I) A TERM LOAN EVIDENCED BY A NOTE PAYABLE
TO THE ORDER OF THE LENDER IN THE AGGREGATE PRINCIPAL AMOUNT OF $30,000,000; and
(II) ALL OF THE OTHER “SECURED OBLIGATIONS” AS DEFINED HEREIN; PROVIDED THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ENFORCEMENT OF THIS
MORTGAGE IS LIMITED TO A PRINCIPAL DEBT AMOUNT OF $20,000,000, TOGETHER WITH
SUCH ADDITIONAL AMOUNTS AS MAY BE ADVANCED OR OWING TO LENDER AND FOR WHICH NO
MORTGAGE REGISTRATION TAX IS PAYABLE UNDER MINNESOTA STATUTES CHAPTER 287 OR FOR
WHICH SUCH TAX HAS BEEN PAID AS REQUIRED BY LAW.

 

 



--------------------------------------------------------------------------------

MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

Project Commonly Known As

“6000 Nathan Lane, Minneapolis, Minnesota”

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (as amended, modified, restated, extended, waived, supplemented or
replaced from time to time, this “Mortgage”) is made as of December 17, 2010, by
WELLS VAF – 6000 NATHAN LANE, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Mortgagor”), whose address
is c/o Wells Mid-Horizon Value Added Fund I, LLC, 6200 The Corners Parkway,
Norcross, GA 30092, in favor of NXT CAPITAL, LLC, a Delaware limited liability
company, its successors and assigns (collectively, “Lender”), whose address is
191 North Wacker Drive, Suite 1200, Chicago, Illinois 60606.

RECITALS

Lender has agreed, subject to the terms and conditions of that certain Loan
Agreement of even date herewith, executed by and among Mortgagor, Wells VAF –
Parkway at Oak Hill, LLC (“Parkway”), and Wells VAF – 330 Commerce Street, LLC
(“Commerce”, and together with Parkway and Mortgagor, collectively, jointly and
severally, “Borrowers” and each individually, a “Borrower”) and Lender (as
amended, modified, restated, extended, waived, supplemented or replaced from
time to time, the “Loan Agreement”), to make a loan (the “Loan”) to Borrowers.
The Loan is evidenced by that certain Promissory Note of even date herewith in
the original principal amount of Thirty Million and No/100 Dollars
($30,000,000.00) (which note, together with all notes issued in substitution or
exchange therefor and all amendments, modifications, restatements and renewals
thereof or thereto, is hereinafter referred to as the “Note”), providing for
monthly payments as set forth in the Note, with the balance thereof, due and
payable on December 16, 2013 (said date, any later date to which the maturity
date may be extended in accordance with the Loan Agreement, or any earlier date
on which the entire unpaid principal amount shall be paid or required to be paid
in full, whether by prepayment, acceleration or otherwise is hereinafter called
the “Maturity Date”). The terms and provisions of the Loan Agreement and Note
are hereby incorporated by reference in this Mortgage. Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Loan Agreement.

This Mortgage is to secure the following obligations of Borrowers whether now
owing or hereafter incurred (collectively, the “Secured Obligations”): (i) the
payment of the Note, together with all interest, premiums, the “Exit Fee” and
the “Minimum Interest Recovery” (as each term is defined in the Loan Agreement),
and other amounts, if any, due in accordance with the terms of the Note and the
other Loan Documents, as well as the payment of any additional indebtedness
accruing to Lender on account of any future payments, advances or expenditures
made by Lender pursuant to the Note, the Loan



--------------------------------------------------------------------------------

Agreement or this Mortgage or any of the other Loan Documents or otherwise in
connection with the Loan together with interest thereon (all payment obligations
are hereinafter referred to as the “Indebtedness”) and (ii) the performance of
all other Obligations and covenants of Borrowers under the Loan Documents.

 

1.

Grant and Secured Obligations.

1.1.      Grant.  For the purpose of securing payment and performance of the
Secured Obligations, Mortgagor hereby irrevocably and unconditionally grants,
bargains, sells, conveys, mortgages, assigns, pledges, warrants and transfers to
Lender, with power of sale and with right of entry and possession, a lien and
security interest in all right, title and interest, which Mortgagor now has or
may later acquire, in and to the following property (all or any part of such
property, or any interest in all or any part of it, as the context may require,
the “Property”):

   (a)      The real property described in Exhibit A, together with all existing
and future easements and rights affording access to it (the “Premises”);
together with

   (b)      All buildings, structures, improvements and fixtures now or in the
future located or to be constructed on the Premises (the “Improvements”);
together with

   (c)      All existing and future appurtenances, privileges, rights-of-way,
franchises and tenements of the Premises, including all mineral rights, oil,
gas, and associated substances, and other commercially valuable substances which
may be in, under or produced from any part of the Premises, all development
rights and credits, air rights, water, water rights (whether riparian,
appropriative or otherwise, and whether or not appurtenant) and water stock, and
any Premises lying in the streets, roads or avenues, open or proposed, in front
of or adjoining the Premises and Improvements; together with

   (d)      All existing and future Leases, subleases, subtenancies, licenses,
occupancy agreements and concessions (“Leases”) relating to the use and
enjoyment of all or any part of the Premises and Improvements, and any and all
guaranties and other agreements relating to or made in connection with any of
such Leases and all rents, income, revenues, prepayments, security deposits,
tax, insurance and replacement reserve deposits, receipts, termination,
cancellation, and option payments, royalties, profits, issues, service
reimbursements, fees, accounts receivables, and revenues from the Premises
and/or Improvements from time to time accruing under the Leases (the “Rents”);
together with

   (e)      All goods, materials, supplies, work in process, chattels,
furniture, fixtures, equipment, appliances, machinery and other personal
property of any kind, now or later to be attached to, incorporated into, placed
in, on or about, or used in connection with the use, enjoyment, occupancy or
operation of all or any part of the Premises and Improvements, whether stored on
the Premises or elsewhere, including

 

-2-



--------------------------------------------------------------------------------

all pumping plants, engines, pipes, ditches and flumes, and also all gas,
electric, cooking, heating, cooling, air conditioning, lighting, refrigeration
and plumbing fixtures and equipment, all of which shall be considered to the
fullest extent of the law to be real property for purposes of this Mortgage;
together with

   (f)      All of Mortgagor’s interest in and to all operating accounts, the
Loan funds, whether disbursed or not, all reserves set forth in the Budget, the
Holdback, the Interest Reserve, the Replacement Reserve and any other monies on
deposit with or for the benefit of Lender, including deposits for the payment of
real estate taxes and insurance, any cash collateral account, and any bank
accounts of Mortgagor, including without limitation, the Blocked Accounts,
including all funds, items, instruments, investments, securities and other
things of value at any time paid, deposited, credited or held in or in transit
to any account; together with

   (g)      All claims, demands, judgments, insurance policies, insurance
proceeds, refunds, reserves, accounts receivable, cost savings, deposits, rights
of action, awards of damages, compensation, settlements and other rights to the
payment of money hereafter made resulting from or relating to (i) the taking of
the Premises or the Improvements or any part thereof under the power of eminent
domain, (ii) any damage (whether caused by such taking, by casualty or
otherwise) to the Premises, Improvements or appurtenances thereto or any part
thereof, or (iii) the ownership or operation of the Property; together with

   (h)      To the extent assignable, all management contracts, permits,
licenses, applications, approvals, plans, specifications and drawings,
contracts, purchase and sale agreements, contracts for deed, purchase options,
entitlements, soil test reports, other reports of examination or analysis of the
Premises or the Improvements, development rights and authorizations, however
characterized, issued or in any way furnished for the acquisition, construction,
development, operation and use of the Premises, Improvements and/or Leases,
including building permits, environmental certificates, certificates of
operation, warranties and guaranties; together with

   (i)      All of the following types of collateral, as defined in the Uniform
Commercial Code as in effect from time to time in the State of Tennessee (the
“Code”): accounts, contract rights, general intangibles, chattel paper,
documents, instruments, inventory, goods, equipment, investment property,
deposit accounts, letter of credit rights, commercial tort claims, health care
receivables and all books and records relating to the foregoing, provided that
Mortgagor will cooperate with Lender in obtaining “control” as defined in the
Code with respect to collateral consisting of deposit accounts, investment
property, letter of credit rights and electronic chattel paper; but expressly
excluding any right in or to, or the right to use the mark or name “Wells”,
“Wells REIT”, “Wells Core Office”, “Wells REF” or any variant or logos thereof;
together with

   (j)      All books and records pertaining to any and all of the property
described above, including computer-readable memory and any computer hardware or

 

-3-



--------------------------------------------------------------------------------

software necessary to access and process such memory (“Books and Records”);
together with

   (k)      All proceeds and products and renewals of, additions and accretions
to, substitutions and replacements for, and changes in any of the property
described above; and together with

   (l)      Any and all after-acquired right, title or interest of Mortgagor in
and to any property of the types described in the preceding granting clauses.

AND MORTGAGOR, for, itself, its successors and assigns, does covenant with the
Lender, its successors and assigns, that it is lawfully seized of the Property
and has good right to sell and convey the same; that the Property is free from
all encumbrances except as may be further stated in this Mortgage or permitted
pursuant to the Loan Agreement or the other Loan Documents; that Lender, its
successors and assigns, shall quietly enjoy and possess the Property; and that
Mortgagor will WARRANT AND DEFEND the title to the same against all lawful
claims not specifically excepted in this Mortgage or the Loan Agreement.

TO HAVE AND TO HOLD the Mortgaged Property unto Lender and its successors and
assigns forever.

PROVIDED, NEVERTHELESS, that if Mortgagor shall pay the principal balance of the
Note in full, plus interest at the rate set forth in the Note, as the same
changes from time to time and is adjusted in the manner set forth in the Note,
on the unpaid principal balance, as computed in accordance with the terms and
conditions of the Note, and any other sums due and owing under the Note, the
Loan Agreement and all other Secured Obligations and shall also pay or cause to
be paid all other sums, with interest thereon, as may be advanced by the Lender
in accordance with this Mortgage either, to protect the lien of this Mortgage,
or by way of additional loan, together with any extensions, renewals,
modifications, and future advances of any of the foregoing or thereunder, and
shall also keep and perform all and singular the covenants herein, required on
the part of Mortgagor to be kept and performed, then this Mortgage shall be null
and void, in which event the Lender will execute and deliver to Mortgagor in
form suitable for recording a full satisfaction of this Mortgage; otherwise this
Mortgage shall remain in full force and effect.

The Recitals and Exhibits to this Mortgage are hereby incorporated in this
Mortgage. Capitalized terms used above and elsewhere in this Mortgage without
definition have the meanings given them in the Loan Agreement.

1.2.      Obligations.

  (a)      Mortgagor makes the grant, conveyance, and mortgage set forth in
Section 1.1 above, and grants the security interest set forth in Section 3 below
for the purpose of securing the following obligations (the “Obligations”) in any
order of priority that Lender may choose:

 

-4-



--------------------------------------------------------------------------------

(i)        Payment and performance of all obligations and covenants of Borrowers
under the Loan Documents;

(ii)       Payment and performance of all future advances and other obligations
that Mortgagor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Lender, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Mortgage;

(iii)      Payment and performance of all modifications, amendments, extensions,
and renewals, however evidenced, of any of the Secured Obligations; and

(iv)      Payment of any and all loan commissions, service charges, liquidated
damages, Expenses and advances due to or incurred by Lender regardless of
whether any Loan proceeds have been disbursed.

1.3.      All Persons who may have or acquire an interest in all or any part of
the Property will be considered to have notice of, and will be bound by, the
terms of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

 

2.

Assignment of Leases and Rents.

2.1.      Assignment.  As additional security for repayment of the Indebtedness
and performance of the Obligations, to the extent permitted by applicable law,
Mortgagor hereby irrevocably, absolutely, presently and unconditionally assigns
to Lender all Leases and Rents and other benefits of the Property, whether now
due, past due or to become due, including all prepaid rents and security
deposits. This is an absolute assignment, not an assignment for security only
and shall continue in effect until the Indebtedness is paid in full and all
Secured Obligations are fully satisfied, including without limitation,
throughout the entire redemption period provided by applicable law following any
foreclosure sale of all or any portion of the Property. Pursuant to this
Mortgage, Lender shall be entitled to the appointment of a receiver as and when
permitted under Section 6.3(b) below. Mortgagor hereby gives Lender the right to
collect the Rents and apply them in payment of the principal, interest and all
other sums payable under the Loan Documents.

2.2.      Grant of License.  Lender hereby confers upon Mortgagor a revocable
license (“License”) to enforce the Leases and collect and retain the Rents as
they become due and payable (excluding, however, any Lease termination,
cancellation, option or similar payments, which Mortgagor agrees shall be
deposited into the Guarantor Level Blocked Account in accordance with the Loan
Agreement), which license shall terminate upon an Event of Default, as defined
in Section 6.2 below, and notice from Lender to Mortgagor. If an Event of
Default has occurred and is continuing, Lender shall have the right, which it
may

 

-5-



--------------------------------------------------------------------------------

choose to exercise in its sole and absolute discretion and which it may exercise
without taking possession of the Property, to terminate this License without
regard to the adequacy of Lender’s security under this Mortgage.

2.3.      Leasing/Collection and Application of Rents.  Subject to the License
granted to Mortgagor under Section 2.2 above and following an Event of Default,
Lender has the right, power and authority to rent, lease, sublease, let or
sublet all or any portion of the Property to any party or parties at such rental
and upon such terms, as it in its discretion may determine, and to collect any
and all Rents. Mortgagor hereby appoints Lender, which appointment is coupled
with an interest, as its attorney-in-fact to perform any and all of the
following acts, if and at the times when Lender in its sole discretion may so
choose:

   (a)      Rent, lease, sublease, let or sublet all or any portion of the
Mortgaged Property to any party or parties at such rental and upon such terms,
as it in its discretion may determine, and seek enforcement of any Leases; or

   (b)      Demand, receive and enforce payment of any and all Rents; or

   (c)      Give receipts, releases and satisfactions for any and all Rents; or

   (d)      Sue either in the name of Mortgagor or in the name of Lender for any
and all Rents.

Lender and Mortgagor agree that the mere recordation of the assignment granted
herein entitles Lender immediately to exercise any of the rights described above
upon the occurrence of an Event of Default, as defined in Section 6.2, without
first taking any acts of enforcement under applicable law, such as, but not
limited to, providing notice to Mortgagor, filing foreclosure proceedings, or
seeking and/or obtaining the appointment of a receiver. Further, Lender’s rights
under this Mortgage to the Rents does not depend on whether or not Lender takes
possession of the Property as permitted under Subsection 6.3(c). In Lender’s
sole discretion, Lender may choose to collect Rents either with or without
taking possession of the Property. Lender shall apply all Rents collected by it
in the manner provided under Section 6.6. If an Event of Default occurs while
Lender is in possession of all or part of the Property and is collecting and
applying Rents as permitted under this Mortgage, Lender and any receiver shall
nevertheless be entitled to exercise and invoke every right and remedy afforded
any of them under this Mortgage and at law or in equity.

2.4.      Lender Not Responsible.  Under no circumstances shall Lender have any
duty to produce Rents from the Property. Regardless of whether or not Lender, in
person or by agent, takes actual possession of the Premises and Improvements,
unless Lender agrees in writing to the contrary, Lender is not and shall not be
deemed to be:

   (a)      A “mortgagee in possession” for any purpose; or

   (b)      Responsible for performing any of the obligations of the lessor
under any lease; or

 

-6-



--------------------------------------------------------------------------------

   (c)      Responsible for the control, care, management, or repair of the
Property or any personal property or for any waste committed by lessees or any
other parties, any dangerous or defective condition of the Property, or any
negligence in the management, upkeep, repair or control of the Property;

   (d)      Liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it; or

   (e)      Liable in any way for any injury or damage to any Person or property
sustained by any Person or Persons, firm, or corporation in or about the
Property.

2.5.      Additional Leasing Covenants.  Mortgagor shall comply with and observe
Mortgagor’s obligations as landlord under all Leases and shall remain liable
under the Leases. Mortgagor shall not lease the Property or any part of it
except strictly in accordance with the terms of the Loan Agreement.

 

3.

Grant of Security Interest.

3.1.      Security Agreement.  The parties intend for this Mortgage to create a
lien on the Property, and an absolute assignment of the Rents, all in favor of
Lender. The parties acknowledge that some of the Property and some or all of the
Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Mortgagor as debtor hereby grants Lender as secured party a
security interest in all such Property (including, any replacement or
substituted property) and Rents, to secure payment and performance of the
Secured Obligations. This Mortgage constitutes a security agreement under the
Code covering all such Property and Rents. Lender shall have all of the rights
and remedies of a secured party under the Code, as well as all other rights and
remedies available at law or in equity.

3.2.      Financing Statements.  Mortgagor shall execute documents as Lender may
from time to time require to perfect or continue the perfection of Lender’s
security interest in any Property or Rents. As provided in Section 5.7 below,
Mortgagor shall pay all fees and costs that Lender may incur in filing this
Mortgage (including any extensions, renewals and amendments thereof and
reproductions of this Mortgage) and such other documents in public offices and
in obtaining such record searches as Lender may reasonably require. Mortgagor
hereby authorizes Lender to file all financing statements, refilings,
amendments, renewals and continuations thereof as Lender deems necessary or
advisable to create, preserve and protect such lien. If any financing statement
or other document is filed in the records normally pertaining to personal
property, that filing shall never be construed as in any way derogating from or
impairing this Mortgage or the rights or obligations of the parties under it.
Mortgagor hereby authorizes Lender to file financing statements covering “all
assets” or “all personal property” of Mortgagor, as debtor, as contemplated by
Section 336.9-504 of the Code.

 

-7-



--------------------------------------------------------------------------------

4.

Fixture Filing.

    This Mortgage constitutes a financing statement filed as a fixture filing
under Article 9 of the Code, as amended or recodified from time to time,
covering any Property which now is or later may become fixtures attached to the
Premises or Improvements. For this purpose, the respective addresses of
Mortgagor, as debtor and record owner of the Premises, and Lender, as secured
party, are as set forth in the preambles of this Mortgage and Mortgagor’s
organizational identification number is set forth on the signature page of this
Mortgage.

 

5.

Rights and Duties of the Parties.

5.1.      Representations and Warranties.  Mortgagor represents and warrants
that:

   (a)      Mortgagor has the full and unlimited power, right and authority to
encumber the Property and assign the Leases and Rents; and

   (b)      This Mortgage creates a first and prior lien on the Property.

5.2.      Performance of Secured Obligations.   Mortgagor shall promptly pay and
perform each Secured Obligation in accordance with its terms.

5.3.      Liens, Charges and Encumbrances.   Mortgagor shall immediately
discharge any lien on the Property which Lender has not consented to in writing
in accordance with the terms of Section 4.2(c) of the Loan Agreement.

5.4.      Damages and Insurance and Condemnation Proceeds.   In the event of any
casualty or condemnation of the Property, the provisions of Article 7 of the
Loan Agreement shall govern.

5.5.      Releases, Extensions, Modifications and Additional Security.   From
time to time, Lender may perform any of the following acts without affecting the
liability of Mortgagor or any other Person liable for the payment of the Secured
Obligations, and without affecting the lien or charge of the Mortgage as
security for the payment of the Secured Obligations, incurring any liability or
giving notice to any Person:

   (a)      Release any Person liable for payment of any Secured Obligation;

   (b)      Waive or modify any provision of this Mortgage or the other Loan
Documents or grant other indulgences, including, extending the time for payment,
or otherwise altering the terms of payment, of any Secured Obligation;

   (c)      Accept additional real or personal property of any kind as security
for any Secured Obligation, whether evidenced by deeds of trust, mortgages,
security agreements or any other instruments of security;

 

-8-



--------------------------------------------------------------------------------

   (d)      Alter, substitute or release any property securing the Secured
Obligations;

   (e)      Consent to the making of any plat or map of the Property or any part
of it;

   (f)      Join in granting any easement or creating any restriction affecting
the Property;

   (g)      Join in any subordination or other agreement affecting this Mortgage
or the lien of it; or

   (h)      Release the Property or any part of it.

5.6.      Release.  When all of the Secured Obligations have been paid in full
and all fees and other sums owed by Mortgagor under Section 5.7 of this Mortgage
and the other Loan Documents have been received, Lender shall release this
Mortgage, the lien created thereby, and all notes and instruments evidencing the
Secured Obligations. Mortgagor shall pay any costs of preparation and
recordation of such release.

5.7.      Compensation, Exculpation, Indemnification.

   (a)      Mortgagor agrees to pay fees in the maximum amounts legally
permitted, or reasonable fees as may be charged by Lender when the law provides
no maximum limit, for any services that Lender may render in connection with
this Mortgage, including Lender’s providing a statement of the Secured
Obligations or providing the release pursuant to Section 5.6 above. Mortgagor
shall also pay or reimburse all of Lender’s out-of-pocket costs and expenses
which may be incurred in rendering any such services. Mortgagor further agrees
to pay or reimburse Lender for all out-of-pocket costs, expenses and other
advances which may be incurred or made by Lender in any efforts to enforce any
terms of this Mortgage or to protect the rights under this Mortgage or the other
Loan Documents, including any rights or remedies afforded to Lender under
Section 6.3, whether any lawsuit is filed or not, or in defending any action or
proceeding arising under or relating to this Mortgage, including reasonable
attorneys’ fees and other legal costs, costs of any Foreclosure Sale (as defined
in Subsection 6.3(i) below) and any cost of evidence of title. If Lender chooses
to dispose of Property through more than one Foreclosure Sale, Mortgagor shall
pay all out-of-pocket costs, expenses or other advances that may be incurred or
made by Lender in each of such Foreclosure Sales.

   (b)      Lender shall not be directly or indirectly liable to Mortgagor or
any other Person as a consequence of any of the following:

  (i)      Lender’s exercise of or failure to exercise any rights, remedies or
powers granted to Lender in this Mortgage;

 

-9-



--------------------------------------------------------------------------------

   (ii)      Lender’s failure or refusal to perform or discharge any obligation
or liability of Mortgagor under any agreement related to the Property or under
this Mortgage; or

   (iii)      Any loss sustained by Mortgagor or any third party resulting from
Lender’s failure to lease the Property, or from any other act or omission of
Lender in managing the Property, after an Event of Default, unless the loss is
caused by the willful misconduct and bad faith of Lender.

Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Lender.

(c)        Mortgagor agrees to indemnify, defend and hold Lender harmless from
all losses, damages, liabilities, claims, causes of action, judgments, court
costs, attorneys’ fees and other legal expenses, cost of evidence of title, cost
of evidence of value, and other costs and expenses which it may suffer or incur
in any way related to or arising out of:

   (i)       the operation or maintenance of the Projects;

   (ii)      any claims made by any third party against Lender in any manner
relating to or arising out of any breach of representation or warranty, Default
or Event of Default under any of the Loan Documents;

   (iii)      any Indemnified Party’s response to a subpoena or involvement in
discovery, litigation, or similar matters that would not have occurred but for
the Loan;

   (iv)      any and all claims for brokerage, leasing, finders or similar fees
which may be made relating to the Projects, the Loan, the Indebtedness or the
Loan Documents, or

   (v)       any claims made by any third party against Lender in any manner
relating to or arising out of any other matter arising in connection with the
Loan, any Borrower, Guarantor, any Environmental Indemnitor, any Lease, any
Tenant, any Project or any Person claiming by or through any of the foregoing
which may be asserted against, imposed on or incurred by an Indemnified Party in
connection with the Indebtedness, the Loan, the Loan Documents, the Projects or
any portion of any of the foregoing or the exercise by an Indemnified Party of
rights or remedies granted to it under the Loan Documents or applicable Law.

Notwithstanding the immediately preceding sentence, no Indemnified Party shall
be entitled to be indemnified against the gross negligence or willful misconduct
of any Indemnified Party. Upon written request by an Indemnified Party,
Borrowers will undertake, at their own costs and expense, on behalf of such
Indemnified Party, using counsel reasonably satisfactory to the Indemnified
Party, the defense of any legal action or proceeding whether

 

-10-



--------------------------------------------------------------------------------

or not such Indemnified Party shall be a party and for which such Indemnified
Party is entitled to be indemnified pursuant to this Section 5.7(c). At Lender’s
option, Lender may, at Mortgagor’s expense, prosecute or defend any action
involving the priority, validity or enforceability of any of the Loan Documents.
This agreement by Mortgagor to indemnify Lender shall survive the release and
cancellation of any or all of the Secured Obligations and the full or partial
release of this Mortgage.

   (d)      Mortgagor shall perform all obligations to pay money arising under
this Section 5.7 immediately upon demand by Lender. Each such obligation shall
be added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date the obligation arises at the Default Rate.

5.8.      Defense and Notice of Claims and Actions.  At Mortgagor’s sole
expense, Mortgagor shall protect, preserve and defend the Property and title to
and right of possession of the Property, and the security of this Mortgage and
the rights and powers of Lender created under it, against all adverse claims.
Mortgagor shall give Lender prompt notice in writing if any claim is asserted
which does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim. Lender may, at the expense
of Mortgagor, appear in and defend any such claim, action or proceeding and any
claim, action or other proceeding asserted or brought against Lender in
connection with or relating to any part of the Property or this Mortgage.

5.9.      Subrogation.  Lender shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Lender in accordance with this Mortgage or with the proceeds of
any loan secured by this Mortgage.

 

6.

Accelerating Transfers, Default and Remedies.

6.1.      Accelerating Transfers.

   (a)      “Accelerating Transfer” means any Transfer not expressly permitted
under Section 4.2(b) of the Loan Agreement.

   (b)      Mortgagor acknowledges that Lender is making one or more advances
under the Loan Agreement in reliance on the expertise, skill and experience of
Mortgagor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Lender’s reliance,
Mortgagor agrees that Mortgagor shall not make any Accelerating Transfer, unless
the transfer is preceded by Lender’s express written consent to the particular
transaction and transferee. Lender may withhold such consent in its sole
discretion. If any Accelerating Transfer occurs, Lender in its sole discretion
may declare all of the Secured Obligations to be immediately due and payable,
and Lender may invoke any rights and remedies provided by Section 6.3 of this
Mortgage.

 

-11-



--------------------------------------------------------------------------------

6.2.      Events of Default.  Mortgagor will be in default under this Mortgage
upon the occurrence of any one or more of the following events (some or all
collectively, “Events of Default;” any one singly, an “Event of Default”).

   (a)      Failure of Mortgagor for a period of thirty (30) days after the
earlier of (i) Mortgagor’s knowledge thereof and (ii) written notice from
Lender, to observe or perform any non-monetary covenant or condition contained
in this Mortgage or any of the other Loan Documents; provided that if any such
failure concerning a non-monetary covenant or condition is susceptible to cure
but cannot reasonably be cured within said thirty (30) day period, then
Mortgagor shall have an additional forty-five (45) day period to cure such
failure and no Event of Default shall be deemed to exist hereunder so long as
(A) Mortgagor commences such cure within the initial thirty (30) day period and
diligently and in good faith pursues such cure to completion within such
resulting seventy-five (75) day period from the date of Lender’s notice, and
(B) the existence of such uncured default will not result in any Material Tenant
under a Lease having the right to terminate such Lease due to such uncured
default; and provided further that if a different notice or grace period is
specified under Article 8 of the Loan Agreement (or elsewhere in this Mortgage
or the Loan Agreement) in which such particular breach will become an Event of
Default, the specific provision shall control;

   (b)      [Intentionally Deleted]; or

   (c)      An “Event of Default” occurs under the Loan Agreement or any other
Loan Document.

6.3.      Remedies.  At any time after an Event of Default, Lender shall be
entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights and remedies available to Lender at law or in
equity. All of such rights and remedies shall be cumulative, and the exercise of
any one or more of them shall not constitute an election of remedies.

   (a)      Acceleration.  Lender may declare any or all of the Indebtedness and
Secured Obligations to be due and payable immediately.

   (b)      Receiver.  Lender shall, as a matter of right pursuant to Minnesota
statutes, Section 559.17 or other applicable law, without notice and without
giving bond to Mortgagor or anyone claiming by, under or through Mortgagor, and
without regard for the solvency or insolvency of Mortgagor or the then value of
the Property, to the extent permitted by applicable law, be entitled to have a
receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Mortgagor hereby consents to the appointment of such receiver
and shall not oppose any such appointment. To the extent permitted by applicable
law, such receiver shall have all powers and duties prescribed by applicable
law, all other powers which are necessary or usual in such

 

-12-



--------------------------------------------------------------------------------

cases for the protection, possession, control, management and operation of the
Property, and such rights and powers as Lender would have, upon entering and
taking possession of the Property under subsection (c) below. Any Rents
collected by the receiver shall be used and applied against the amounts and in
the same priorities as are applicable to the Lender in Section 6.6 below. To the
extent permitted by applicable law. Lender shall have the right, at any time and
without limitation as provided in Minnesota Statutes, Section 582.03, to advance
money to the receiver to pay any part or all of the items which the receiver
should otherwise pay if cash were available from the Property and sums so
advanced, with interest at the rate set forth in the Note, shall be secured
hereby, or if advanced during the period of redemption shall be a part of the
sum required to be paid to redeem from the sale.

   (c)      Entry.  Lender, in person, by agent or by court-appointed receiver,
may enter, take possession of, manage and operate all or any part of the
Property, may exclude Mortgagor and its agents and employees wholly therefrom,
and may also do any and all other things in connection with those actions that
Lender may in its sole discretion consider necessary and appropriate to protect
the security of this Mortgage. Such other things may include: taking and
possessing all of Mortgagor’s or the then owner’s Books and Records and
accounts; entering into, enforcing, modifying or canceling leases on such terms
and conditions as Lender may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collecting and receiving any payment of money owing
to Lender; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Lender so requests, Mortgagor shall assemble
all of the Property that has been removed from the Premises and make all of it
available to Lender at the site of the Premises. Mortgagor hereby irrevocably
constitutes and appoints Lender as Mortgagor’s attorney-in-fact to perform such
acts and execute such documents as Lender in its sole discretion may consider to
be appropriate in connection with taking these measures, including endorsement
of Mortgagor’s name on any instruments. If Mortgagor shall for any reason fail
to surrender or deliver the Property or any part thereof after such demand by
Lender, Lender or such receiver may obtain a judgment or decree conferring on
Lender or such receiver, the right to immediate possession of the Property or
requiring the delivery of the Property to Lender or such receiver, and Mortgagor
specifically consents to the entry of such judgment or decree.

   (d)      Cure; Protection of Security.  Lender may cure any breach or default
of Mortgagor, and if it chooses to do so in connection with any such cure or
with respect to preventing a loss to Lender’s interest in the Property, Lender
may also enter the Property and/or do any and all other things which it may in
its sole discretion consider necessary and appropriate to protect the security
of this Mortgage, including, without limitation, completing construction of the
improvements, if any, at the Property contemplated by the Loan Agreement. Such
other things may include: appearing in and/or defending any action or proceeding
which purports to affect the security of, or the rights or powers of Lender
under, this Mortgage; paying, purchasing, contesting or compromising any
encumbrance, charge, lien or claim of lien against the Property;

 

-13-



--------------------------------------------------------------------------------

obtaining insurance and/or paying any premiums or charges for insurance required
to be carried under the Loan Agreement; repairing, restoring or otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate Persons to assist Lender. Lender
may take any of the actions permitted under this Subsection 6.3(d) either with
or without giving notice to any Person. Any amounts disbursed by Lender under
this Subsection 6.3(d) together with interest thereon at the Default Rate from
the date of disbursement, shall be secured by this Mortgage and shall be due and
payable on demand. Nothing contained in the Loan Documents shall require Lender
to incur any expense or take any action hereunder.

   (e)      Uniform Commercial Code Remedies.  Lender may exercise any or all of
the remedies granted to a secured party under the Code.

   (f)      Foreclosure; Lawsuits.  Lender shall have the right, in one or
several concurrent or consecutive proceedings, to foreclose the lien hereof upon
the Property or any part thereof, for the Secured Obligations, or any part
thereof. Lender or its nominee may bid and become the purchaser of all or any
part of the Property at any foreclosure or other sale hereunder, and the amount
of Lender’s successful bid shall be credited on the Secured Obligations. Without
limiting the foregoing, Lender may proceed by a suit or suits in law or equity,
whether for specific performance of any covenant or agreement herein contained
or in aid of the execution of any power herein granted, or for any foreclosure
under the judgment or decree of any court of competent jurisdiction.
Notwithstanding any statute or rule of law to the contrary, the failure to join
any tenant or tenants of the Property as party defendant or defendants in any
foreclosure action or the failure of any such order or judgment to foreclose
their rights shall not be asserted by Mortgagor as a defense in any civil action
instituted to collect (i) the Secured Obligations, or any part thereof or
(ii) any deficiency remaining unpaid after foreclosure and sale of the Property.
To the extent a notice of sale shall be required by law for the sale or
disposition of the Personal Property, a reasonable authenticated notification of
disposition shall be notification given at least ten (10) days’ prior to any
such sale, provided however, that no notification need be given to Mortgagor if
it has authenticated after default a statement renouncing or modifying any right
to notification of sale or other intended disposition.

   (g)      Other Remedies.  Lender may exercise all rights and remedies
contained in any other instrument, document, agreement or other writing
heretofore, concurrently or in the future executed by Mortgagor or any other
Person in favor of Lender in connection with the Secured Obligations or any part
thereof, without prejudice to the right of Lender thereafter to enforce any
appropriate remedy against Mortgagor. Lender shall have the right to pursue all
remedies afforded to a mortgagee under applicable law, and shall have the
benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof.

 

-14-



--------------------------------------------------------------------------------

(h)        Sale of Personal Property.  Lender shall have the discretionary right
to cause some or all of the Property, which constitutes personal property, to be
sold or otherwise disposed of in any combination and in any manner permitted by
applicable law.

    (i)      For purposes of this power of sale, Lender may elect to treat as
personal property any Property which is intangible or which can be severed from
the Premises or Improvements without causing structural damage. If it chooses to
do so, Lender may dispose of any personal property, in any manner permitted by
Article 9 of the Code, including any public or private sale, or in any manner
permitted by any other applicable law.

    (ii)     In connection with any sale or other disposition of such Property,
Mortgagor agrees that the following procedures constitute a commercially
reasonable sale: Lender shall mail written notice of the sale to Mortgagor not
later than thirty (30) days prior to such sale. Lender will publish notice of
the sale in a local daily newspaper of general circulation. Upon receipt of any
written request, Lender will make the Property available to any bona fide
prospective purchaser for inspection during reasonable business hours.
Notwithstanding the foregoing, Lender shall be under no obligation to consummate
a sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

(i)          Single or Multiple Foreclosure Sales.  If the Property consists of
more than one lot, parcel or item of property, Lender may:

    (i)      Designate the order in which the lots, parcels and/or items shall
be sold or disposed of or offered for sale or disposition; and

    (ii)     Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Lender may deem to be in its best interests (any such sale or disposition, a
“Foreclosure Sale;” and any two or more, “Foreclosure Sales”).

If Lender chooses to have more than one Foreclosure Sale, Lender at its option
may cause the Foreclosure Sales to be held simultaneously or successively, on
the same day, or on such different days and at such different times and in such
order as Lender may deem to be in its best interests. No Foreclosure Sale shall
terminate or affect the liens of this Mortgage on any part of the Property which
has not been sold, until all of the Secured Obligations have been paid in full.

 

-15-



--------------------------------------------------------------------------------

Lender and any receiver, or any of their agents or representatives, shall have
no liability for any loss, damage, injury, cost or expenses resulting from any
action or omission that was taken or omitted in good faith.

6.4.      Credit Bids.  At any Foreclosure Sale, any Person, including Mortgagor
or Lender, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law. Instead of paying cash for such Property,
Lender may settle for the purchase price by crediting the sales price of the
Property against the following obligations:

   (a)      First, the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to pay or reimburse Lender under Section 5.7 of this Mortgage; and

   (b)      Second, all other Secured Obligations in any order and proportions
as Lender in its sole discretion may choose.

6.5.      Application of Foreclosure Sale Proceeds.  Lender shall apply the
proceeds of any Foreclosure Sale in the following manner:

   (a)      First, to pay the portion of the Secured Obligations attributable to
the expenses of sale, costs of any action and any other sums for which Mortgagor
is obligated to reimburse Lender under Section 5.7 of this Mortgage;

   (b)      Second, to pay the portion of the Secured Obligations attributable
to any sums expended or advanced by Lender under the terms of this Mortgage
which then remain unpaid;

   (c)      Third, to pay all other Secured Obligations in any order and
proportions as Lender in its sole discretion may choose; and

   (d)      Fourth, to remit the remainder, if any, to the Person or Persons
entitled to it.

6.6.      Application of Rents and Other Sums.  Notwithstanding anything to the
contrary contained in this Mortgage, the Loan Agreement or any other Loan
Documents, Lender shall apply any and all Rents collected by it, and any and all
sums other than proceeds of a Foreclosure Sale which Lender may receive or
collect under Section 6.3 above, in the following manner (except as otherwise
required by Minnesota Statutes, Section 559.17 or other applicable law):

   (a)      reasonable receiver’s fees;

   (b)      application of tenant security deposits as required by Minnesota
Statutes, Section 504B.178;

 

-16-



--------------------------------------------------------------------------------

 (c)       payment, when due, of prior or current real estate taxes or special
assessments with respect to the Property, or the periodic escrow for the payment
of the taxes or special assessments;

 (d)       payment, when due, of premiums for insurance of the type required by
this Mortgage, or the periodic escrow for the payment of the premiums;

 (e)       payment for the keeping of the covenants required of a lessor or
licensor pursuant to Minnesota Statutes, Section 504B.161, subdivision 1; and

 (f)       all expenses for normal maintenance of the Property;

provided, however, that nothing herein shall prohibit the right to reinstate
pursuant to Minnesota Statutes, Section 580.30, or the right to redeem granted
pursuant to Minnesota Statutes, Sections 580.23 and 581.10.

Any excess cash remaining after paying the expenses listed in clauses
(a) through (f) above shall be applied to the payment of the Secured Obligations
except as may be otherwise required by applicable law; provided that if the
Property shall be foreclosed by the Lender and sold at a subsequent foreclosure
sale, then:

    (i)      if the Property shall be purchased by the Lender at the foreclosure
sale, the Rents shall first be applied to any deficiency amount arising from
such sale and any remaining balance shall be retained by the Lender, provided
further, that if the Property is redeemed by Mortgagor or any party that shall
have the right to redeem, any amount remaining after the payment of the
deficiency balance shall be applied as a credit against the amount required to
be paid to effect a redemption and any remaining excess Rents shall be retained
by Mortgagor or redeeming party, as applicable, and if the Property is not
redeemed, any remaining excess Rents at the end of such redemption shall belong
to the Lender, whether or not a deficiency exists; and

    (ii)     if the Property is not purchased by the Lender at the foreclosure
sale, the Rents shall first be applied to any deficiency amount arising from
such foreclosure sale, and the balance shall be retained by the purchaser, and
if the Property shall be redeemed by Mortgagor or any other party entitled to
redeem, any amount remaining after payment of the deficiency balance shall be
applied as a credit against the amount required to be paid to effect a
redemption with any remaining balance to be retained by Mortgagor, provided, if
the Property is not redeemed, then at the end of such redemption any remaining
excess Rents shall be paid first to the purchaser at the foreclosure sale in an
amount equal to the interest accrued upon the sale price pursuant to Minnesota
Statutes, Stat. Section 580.23 or Section 581.10, then to the Lender to the
extent of any deficiency remaining unpaid and the balance, if any, to the
purchaser.

 

-17-



--------------------------------------------------------------------------------

Lender shall have no liability for any funds which it does not actually receive.
To the extent permitted by applicable law, Mortgagor waives all claims, damages
and demands against Lender arising out of the disposition, repossession or
retention of the Property.

6.7.      Power of Sale.  In addition to any other remedies provided herein,
upon the occurrence of any Event of Default, Lender may (and is hereby
authorized and empowered by Mortgagor to) foreclose this mortgage by action or
advertisement, pursuant to the statutes of the State of Minnesota in such case
made and provided, power being expressly granted to sell the Property at public
auction and convey the same to the purchaser in fee simple and, out of the
proceeds arising from such sale, to pay all Indebtedness with interest, and all
legal costs and charges of such foreclosure and the maximum attorneys’ fees
permitted by law, which costs, charges and fees Mortgagor agrees to pay.

 

7.

Miscellaneous Provisions.

7.1.      Additional Provisions.  The Loan Documents fully state all of the
terms and conditions of the parties’ agreement regarding the matters mentioned
in or incidental to this Mortgage. The Loan Documents also grant further rights
to Lender and contain further agreements and affirmative and negative covenants
by Mortgagor which apply to this Mortgage and to the Property.

7.2.      No Waiver or Cure.  If any of the events described below occurs, that
event alone shall not: cure or waive any breach, Event of Default or notice of
default under this Mortgage or invalidate any act performed pursuant to any such
default or notice; or nullify the effect of any notice of default or sale
(unless all Secured Obligations then due have been paid and performed and all
other defaults under the Loan Documents have been cured); or impair the security
of this Mortgage; or prejudice Lender or any receiver in the exercise of any
other right or remedy afforded any of them under this Mortgage; or be construed
as an affirmation by Lender of any tenancy, lease or option, or a subordination
of the lien of this Mortgage.

   (a)      Lender, its agent or a receiver takes possession of all or any part
of the Property in the manner provided in Section 6.3.

   (b)      Lender collects and applies Rents as permitted under Sections 2.3
and 6.6 above, either with or without taking possession of all or any part of
the Property.

   (c)      Lender receives and applies to any Secured Obligation any proceeds
of any Property, including any proceeds of insurance policies, condemnation
awards, or other claims, property or rights assigned to Lender under Section 5.4
above.

   (d)      Lender makes a site visit, observes the Property and/or conducts
tests as permitted under the Loan Agreement.

   (e)      Lender receives any sums under this Mortgage or any proceeds of any
collateral held for any of the Secured Obligations, and applies them to one or
more Secured Obligations.

 

-18-



--------------------------------------------------------------------------------

   (f)      Lender or any receiver invokes any right or remedy provided under
this Mortgage.

7.3.      Powers of Lender.

   (a)      If Lender performs any act which it is empowered or authorized to
perform under this Mortgage, including any act permitted by Section 5.5 or
Subsection 6.3(d) of this Mortgage, that act alone shall not release or change
the personal liability of any Person for the payment and performance of the
Secured Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations. The liability of the original Mortgagor shall not be
released or changed if Lender grants any successor in interest to Mortgagor any
extension of time for payment, or modification of the terms of payment, of any
Secured Obligation. Lender shall not be required to comply with any demand by
the original Mortgagor that Lender refuse to grant such an extension or
modification to, or commence proceedings against, any such successor in
interest.

   (b)      Lender may take any of the actions permitted under
Subsections 6.3(b) and/or 6.3(c) regardless of the adequacy of the security for
the Secured Obligations, or whether any or all of the Secured Obligations have
been declared to be immediately due and payable, or whether notice of default
and election to sell has been given under this Mortgage.

   (c)      From time to time, Lender may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Mortgage. Lender may from time to time obtain orders
or decrees directing, confirming or approving acts in executing and enforcing
these rights and remedies.

7.4.      Merger.  No merger shall occur as a result of Lender’s acquiring any
other estate in or any other lien on the Property unless Lender consents to a
merger in writing.

7.5.      Joint and Several Liability.  If Mortgagor consists of more than one
Person, each shall be jointly and severally liable for the faithful performance
of all of Mortgagor’s obligations under this Mortgage and the other Loan
Documents.

7.6.      Applicable Law.  The creation, perfection and enforcement of the lien
of this Mortgage shall be governed by the law of the State in which the Premises
are located. Subject to the foregoing, in all other respects, this Mortgage
shall be governed by the substantive laws of the State of Illinois.

7.7.      Waiver of Homestead and Redemption.  Mortgagor hereby waives all right
of homestead exemption in the Property. Mortgagor hereby waives all right of
redemption on behalf of Mortgagor and on behalf of all other Persons acquiring
any interest or title in the

 

-19-



--------------------------------------------------------------------------------

Property subsequent to the date of this Mortgage, except decree or judgment
creditors of Mortgagor.

7.8.      Waiver of Statutory Rights.  To the extent permitted by law, Mortgagor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, but hereby waives the
benefit of such laws. Mortgagor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshalled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Mortgagor hereby waives any and all rights of redemption from
sale under any judgment of foreclosure of this Mortgage on behalf of Mortgagor
and on behalf of each and every Person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Mortgage. The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

7.9.      Severability.  If any provision of this Mortgage should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Mortgage
except that if such provision relates to the payment of any monetary sum, then
Lender may, at its option, declare all Secured Obligations immediately due and
payable.

7.10.      Notice.  Notices shall be given under this Mortgage in conformity
with the terms and conditions of the Loan Agreement and in conformity with
applicable law.

7.11.      Future Advances.  This Mortgage is given to secure not only the
existing Secured Obligations, but also future advances (whether such advances
are obligatory or are made at the option of Lender, or otherwise) made by Lender
under the Note or this Mortgage, to the same extent as if such future advances
were made on the date of the execution of this Mortgage. The total amount of
Secured Obligations secured hereby may increase or decrease from time to time.
This Mortgage shall be valid and have priority to the extent of the maximum
amount secured hereby over all subsequent liens and encumbrances, including
statutory liens, excepting solely taxes and assessments levied on the Property
given priority by law.

7.12.      WAIVER OF TRIAL BY JURY.  MORTGAGOR AND LENDER (BY ITS ACCEPTANCE
HEREOF) EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY CLAIM, CONTROVERSY, DISPUTE, ACTION OR PROCEEDING ARISING OUT OF
OR RELATED TO THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS (INCLUDING WITHOUT
LIMITATION ANY ACTIONS OR PROCEEDINGS FOR ENFORCEMENT OF THE LOAN DOCUMENTS) AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. MORTGAGOR AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS

 

-20-



--------------------------------------------------------------------------------

RELATIONSHIP, THAT EACH OF THEM HAVE RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT EACH OF THEM WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. MORTGAGOR AND LENDER
WARRANT AND REPRESENT THAT EACH HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.

7.13.      Inconsistencies.  In the event of any inconsistency between this
Mortgage and the Loan Agreement, the terms hereof shall be controlling as
necessary to create, preserve and/or maintain a valid lien and security interest
upon the Property, otherwise the provisions of the Loan Agreement shall be
controlling. The terms of the Loan Agreement are hereby incorporated herein and
expressly made a part hereof by this reference.

7.14.      Further Assurances.  Mortgagor agrees to execute any further
documents, and to take any further actions reasonably requested by Lender to
evidence or perfect the security interests granted herein, to maintain the first
priority of the security interests, and to effectuate the rights granted to
Lender hereunder.

7.15.      Successors and Assigns.  This Mortgage and all provisions hereof
shall extend to and be binding upon Mortgagor and its successors, grantees and
assigns, any subsequent owner or owners of the Property and all Persons claiming
under or through Mortgagor (but this clause shall not be construed as
constituting the consent by Lender to the transfer of any interest in the
Property), and the word “Borrowers” when used herein shall include all such
Persons and all Persons liable for the payment of or performance of the Secured
Obligations or any part thereof, whether or not such Persons shall have executed
the Note or this Mortgage. The word “Lender”, when used herein, shall include
the successors and assigns of Lender named herein, and the holder or holders,
from time to time, of the Note, including any Holder subject to a Co-Lender
Agreement. Lender may from time to time, without the consent of Mortgagor, sell,
transfer, pledge, assign, convey or syndicate this Mortgage, the Loan and the
Loan Documents (or any interest therein), and any and all servicing rights with
respect thereto, and may grant participations in the Loan, delegate its duties
and obligations under the Loan and the Loan Documents, split the Loan into
multiple parts, or the Note into multiple component notes or tranches or issue
mortgage pass-through certificates or other securities evidencing a beneficial
interest in rated or unrated public offerings or private placement. Mortgagor
shall not assign or attempt to assign its rights under this Mortgage or any of
the other Loan Documents or the Loan or delegate or attempt to delegate any of
its duties or obligations under this Mortgage or any of the other Loan Documents
or the Loan and any purported assignment or delegation shall be void.

7.16.      Modification; Consent.  No modification, waiver, amendment or
discharge of this Mortgage or any other Loan Document shall be valid unless the
same is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment or discharge is sought. Consent by Lender to any
act or omission by Mortgagor shall not be construed as a consent to any other or
subsequent act or omission or to waive the requirement for Lender’s consent to
be obtained in any future or other instance.

 

-21-



--------------------------------------------------------------------------------

7.17.      Maximum Principal Indebtedness Secured.    This Mortgage secures the
following: (i) the Loan and Note in the principal amount of $30,000,000; and
(iii) all of the other Secured Obligations; provided that notwithstanding
anything to the contrary contained herein, enforcement of this Mortgage is
limited to a principal debt amount of $20,000,000 under Chapter 287 of Minnesota
Statutes together with such additional amounts as may be advanced or owing to
Mortgagee and for which no mortgage registration tax is payable under Minnesota
Statutes Chapter 287 or for which such tax has been paid (collectively, the
“Maximum Principal Amount”). The Mortgagor further acknowledges and agrees that
this Mortgage secures any and all advances made under the Note, Loan Agreement
and any other Secured Obligations subject to the foregoing limitation and shall
not be deemed to secure only the principal amount of particular advances or
other amounts equal to the Maximum Principal Amount.

7.18.      After-Acquired Property.  To the extent permitted by, and subject to,
applicable law, the lien of this Mortgage shall automatically attach, without
further act, to all property hereafter acquired by Mortgagor located in or on,
or attached to, or used or intended to be used in connection with, or with the
operation of, the Property or any part thereof.

7.19.      Payment of Mortgage Registry Tax.  To the extent that any Mortgage
Registry Tax (“MRT”) is due under Minn. Stat. Chapter 287 (as the same may be
amended or recodified) with respect to this Mortgage, or any other tax is due
upon the Indebtedness or this Mortgage, Mortgagor agrees to pay the MRT or other
tax in full, whenever due, regardless on whom the MRT or other tax is imposed
under said statute.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE

TO FOLLOW]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

 

   

MORTGAGOR:

   

WELLS VAF – 6000 NATHAN LANE, LLC, a

Delaware limited liability company

   

By:    

 

Wells Mid-Horizon Value-Added Fund I, LLC, a

     

Georgia limited liability company, its sole member

     

By:    

 

Wells Investment Management Company,

LLC, its Manager

       

By: /s/ Kevin A. Hoover

       

Name:  Kevin A. Hoover

       

Title:  President

Signature Page to Mortgage



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF Georgia               

 

)

    

)

  

SS

COUNTY OF Gwinnett         

 

)

  

The foregoing instrument was executed on the 10 day of December, 2010 by Kevin
A. Hoover, the President of Wells Investment Management Company, LLC, the
Manager of Wells Mid-Horizon Value-Added Fund I, LLC, the sole member of WELLS
VAF – 6000 NATHAN LANE, a Delaware limited liability company, on behalf of said
entities.

 

/s/ Tamiko Motley

Notary Public

My Commission Expires:

April 1, 2014

Acknowledgment Page to Mortgage



--------------------------------------------------------------------------------

EXHIBIT A

Description of Premises

Parcel 1:

Lot 4, Block 1, Bass Creek Business Park 4th Addition, Hennepin County,
Minnesota. Torrens Certificate Number: 1190199

Parcel 2:

Non-exclusive watermain easement contained in the Grant of Easement recorded
November 10, 1999 as Document No. 3224063, Hennepin County, Minnesota.

Parcel 3:

Non-exclusive watermain easement contained in the Grant of Easement recorded
November 10, 1999 as Document No. 3224062, Hennepin County, Minnesota.

Parcel 4:

Non-exclusive appurtenant easements contained in the Declaration of Private
Water Easement recorded October 21, 1998 as Document No. 3078700, Hennepin
County, Minnesota, as amended by Amendment to Declaration of Private Water
Easement recorded November 10, 1999 as Document No. 3224061, Hennepin County,
Minnesota.